Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 1 of 11 Page ID #2153




                  EXHIBIT 13
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 2 of 11 Page ID #2154



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

  CATHERINE ALEXANDER,

                Plaintiff,
                                                      Case No. 3:18-cv-0966-MJR-DGW
  v.

  TAKE-TWO INTERACTIVE SOFTWARE,
  INC., et al.

                 Defendants.

    PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANTS TAKE-TWO
     INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K SPORTS, INC., AND
  VISUAL CONCEPTS ENTERTAINMENT’S FIRST SET OF INTERROGATORIES TO
                    PLAINTIFF CATHERINE ALEXANDER

         Plaintiff Catherine Alexander (“Plaintiff”) provides the following objections and

  responses to Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.

  and Visual Concepts Entertainment’s (“Defendants”) First Set of Interrogatories.

                 OBJECTIONS AND RESPONSES TO INTERROGATORIES

  INTERROGATORY NO. 1:

         DESCRIBE the conception and creation of the ASSERTED WORKS, including without

  limitation (a) any works used or relied upon in the creation of the ASSERTED WORKS, (b) the

  sources of inspiration for the ASSERTED WORKS, (c) the chronology of the ASSERTED

  WORKS’ creation, (d) the reasons that the ASSERTED WORKS were created, and (e) RANDY

  ORTON’s role in creating the ASSERTED WORKS.

  RESPONSE:

         Plaintiff objects to this interrogatory as it is compound and comprises multiple distinct

  interrogatories.

         Subject to the above objections, Plaintiff states no works were used or relied upon in the


                                                  1
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 3 of 11 Page ID #2155



  creation of the Asserted Works. The sources of inspiration were verbal discussions held between

  Mr. Orton and Plaintiff where Mr. Orton requested a tattoo and Plaintiff provided a design per

  his request.

          Chronology of Asserted Works: Tribal addition design on upper back – 2002; Tribal

  design on forearms – 2003; Bible verse design – 2008; Dove – 2008; Rose – 2008 and Skulls –

  2008.

  INTERROGATORY NO. 2:

          DESCRIBE PLAINTIFF’s authorization to use any source materials or pre-existing

  works to create the ASSERTED WORKS.

  RESPONSE:

          Plaintiff did not need authorization because there was no source materials or pre-existing

  works used to create the asserted works.

  INTERROGATORY NO. 3:

          IDENTIFY all PERSONS with knowledge of the creation of the ASSERTED WORKS,

  including without limitation their applications for registration with the United States Copyright

  Office and any pre-existing materials used to create them.

  RESPONSE:

          Plaintiff objects to this Interrogatory to the extent it is understood that it calls for legal

  conclusion and seeks information protected by attorney-client privilege and the work-product

  doctrine.

          Subject to the above objections and qualifications, see Plaintiff’s Fed. R. Civ. P. 26

  disclosures served on July 10, 2018. See also the copyright applications previously produced at

  ALEXANDER000001-ALEXANDER000034.




                                                      2
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 4 of 11 Page ID #2156



  INTERROGATORY NO. 4:

         DESCRIBE any COMMUNICATIONS between PLAINTIFF and RANDY ORTON at

  any time CONCERNING the ASSERTED WORKS.

  RESPONSE:

         Plaintiff states all communications were verbal either in person or via telephone. During

  these communications, Mr. Orton would suggest a type of tattoo he wanted and Plaintiff would

  sketch a design.

  INTERROGATORY NO. 5:

         IDENTIFY all PERSONS with whom PLAINTIFF has communicated CONCERNING

  the ASSERTED WORKS, including without limitation CONCERNING their applications for

  registration with the U.S. Copyright Office.

  RESPONSE:

         See Plaintiff’s Fed. R. Civ. P. 26 disclosures served on July 10, 2018 as well as copyright

  applications previously produced at ALEXANDER000001-ALEXANDER000034. Plaintiff

  communicated with WWE and the copyright office.

  INTERROGATORY NO. 6:

         If PLAINTIFF contends that DEFENDANTS have violated PLAINTIFF’s copyrights,

  STATE the factual and legal basis for that contention, including without limitation each use of

  the ASSERTED WORKS in the ACCUSED PRODUCTS that PLAINTIFF contends represents

  an instance of infringement of PLAINTIFF’s copyrights.

  RESPONSE:

         See Plaintiff’s Fed. R. Civ. P. 26 disclosures served on July 10, 2018 and see allegations

  in Complaint. The Asserted Works are in the copyright applications previously produced at




                                                  3
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 5 of 11 Page ID #2157



  ALEXANDER000001-ALEXANDER000034. The Accused Products include WWE 2K16,

  WWE 2K17 and WWE 2K18.

  INTERROGATORY NO. 7:

         If PLAINTIFF contends that DEFENDANTS’ use of the ASSERTED WORKS does not

  qualify as de minimis use, STATE the factual and legal basis for that contention.

  RESPONSE:

         Plaintiff objects to this interrogatory to the extent that it is understood, that it is

  premature, calls for legal conclusions, and seeks information protected by attorney-client

  privilege and the work product-doctrine.

         At this time Plaintiff has not fully developed its contentions in this regard. Defendants

  have not yet asserted affirmative defenses so there for this interrogatory is premature.

  INTERROGATORY NO. 8:

         If PLAINTIFF contends that DEFENDANTS’ use of the ASSERTED WORKS does not

  constitute fair use under 17 U.S.C. § 107, STATE the factual and legal basis for that contention.

  RESPONSE:

         Plaintiff objects to this interrogatory to the extent it is understood that it calls for legal

  conclusions and seeks information protected by attorney client privilege and the work-product

  doctrine.

         At this time Plaintiff has not fully developed its contentions in this regard. Defendants

  have not yet asserted affirmative defenses so there for this interrogatory is premature.

  INTERROGATORY NO. 9:

         If PLAINTIFF contends that DEFENDANTS’ use of the ASSERTED WORKS is not

  licensed or otherwise authorized, STATE the factual and legal basis for that contention.




                                                     4
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 6 of 11 Page ID #2158



  RESPONSE:

         Plaintiff has not entered into any license agreements regarding the asserted works with

  Defendants. During a conversation with a WWE representative in 2009, WWE requested a

  license but Plaintiff provided no authorization to the Asserted Works.

  INTERROGATORY NO. 10:

         DESCRIBE any license of any kind—whether oral, written or implied—entered into

  between PLAINTIFF and any PERSON CONCERNING use of the ASSERTED WORKS,

  including without limitation the identities of all PERSONS with knowledge thereof.

  RESPONSE:

         Plaintiff objects to this interrogatory to the extent it calls for legal conclusions. Plaintiff

  is not aware of any written licenses or agreement concerning the subject of copyright.

  INTERROGATORY NO. 11:

         DESCRIBE any potential license of any kind—whether oral, written or implied—

  contemplated or discussed between PLAINTIFF and any PERSON CONCERNING use of the

  ASSERTED WORKS, including without limitation the identities of all PERSONS with

  knowledge thereof.

  RESPONSE:

         Plaintiff objects because Plaintiff does not know what “potential” license is. See also

  response to Interrogatory No. 10.

  INTERROGATORY NO. 12:

         STATE ALL FACTS supporting PLAINTIFF’s allegation in Paragraph 58 of the

  COMPLAINT that “[i]n 2009, Plaintiff contacted WWE about the reproduction of Mr. Orton’s

  tattoos on various items for sale by WWE,” including without limitation (a) the date(s) of any




                                                    5
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 7 of 11 Page ID #2159



  COMMUNICATIONS with WWE; (b) the PERSON(S) on behalf of WWE with whom

  PLAINTIFF communicated; (c) how (orally, in writing, by email, in person, or by any other

  means), and if in person, where PLAINTIFF communicated with WWE; and (d) the substance of

  each COMMUNICATION with WWE.

  RESPONSE:

         Plaintiff states that she is unsure of the exact date the call occurred or the name of the

  WWE representative but the call occurred in 2009. The WWE representative offered $450 to

  reproduce the Asserted Works on WWE products. Plaintiff declined WWE’s offer.

  INTERROGATORY NO. 13:

         STATE ALL FACTS supporting PLAINTIFF’s allegation in Paragraph 59 of the

  COMPLAINT that “WWE offered Plaintiff $450 for extensive rights to use and reproduce the

  tattoo designs on WWE products,” including without limitation (a) the date that WWE made this

  offer; (b) the PERSON(S) on behalf of WWE who made this offer; (c) how (orally, in writing, by

  email, in person, or by any other means), and if in person, where WWE made this offer; and (d)

  all PERSONS who were present at the time WWE made this offer.

  RESPONSE:

         Plaintiff states that she is unsure of the exact date the call occurred or the name of the

  WWE representative but the call occurred in 2009. The WWE representative offered $450 to

  reproduce the Asserted Works on WWE products. Plaintiff declined WWE’s offer. Aaron Blow

  was present while Plaintiff was on the phones speaking with the WWE representative.

  INTERROGATORY NO. 14:

         STATE ALL FACTS supporting PLAINTIFF’s allegation in Paragraph 61 of the

  COMPLAINT that “Plaintiff told WWE that Plaintiff did not grant any permission to WWE to




                                                   6
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 8 of 11 Page ID #2160



  copy, duplicate or otherwise use or reproduce any of Plaintiff’s designs,” including without

  limitation (a) the date that PLAINTIFF told WWE this; (b) the PERSON(S) on behalf of WWE

  to whom PLAINTIFF told this; (c) how (orally, in writing, by email, in person, or by any other

  means), and if in person, where PLAINTIFF told WWE this; and (d) all PERSONS who were

  present at the time PLAINTIFF told WWE this.

  RESPONSE:

         Plaintiff states that she is unsure of the exact date the call occurred or the name of the

  WWE representative but the call occurred in 2009. The WWE representative offered $450 to

  reproduce the Asserted Works on WWE products. Plaintiff declined WWE’s offer. Aaron Blow

  was present while Plaintiff was on the phone speaking with the WWE representative.

  INTERROGATORY NO. 15:

         DESCRIBE all efforts to enforce intellectual property rights, including without limitation

  copyrights, trademarks, or rights of publicity, in the ASSERTED WORKS, including without

  limitation the identities of all PERSONS with knowledge thereof.

  RESPONSE:

         See Plaintiff’s Fed. R. Civ. P. 26 disclosures served on July 10, 2018. Plaintiff also states

  that copyright applications have been produced at ALEXANDER000001-ALEXANDER000034.

  See also the pleadings in this case.

  INTERROGATORY NO. 16:

         IDENTIFY all PERSONS with whom PLAINTIFF has communicated CONCERNING

  DEFENDANTS, including without limitation CONCERNING the ACCUSED PRODUCTS or

  this LITIGATION.




                                                   7
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 9 of 11 Page ID #2161



  RESPONSE:

         Plaintiff objects to this interrogatory to the extent it is understood that it calls for legal

  conclusions and seeks information protected by attorney client privilege and the work product

  doctrine.

         Subject to the above objections and qualifications, see Plaintiff’s Fed. R. Civ. P. 26

  disclosures served on July 10, 2018.

  INTERROGATORY NO. 17:

         DESCRIBE PLAINTIFF’s COMMUNICATIONS or business dealings CONCERNING

  the use of the ASSERTED WORKS in video games, including without limitation the identities of

  all PERSONS with knowledge thereof.

  RESPONSE:

         Plaintiff states that she is unsure of the exact date the call occurred or the name of the

  WWE representative but the call occurred in 2009. The WWE representative offered $450 to

  reproduce the Asserted Works on WWE products. Plaintiff declined WWE’s offer. Aaron Blow

  was present while Plaintiff was on the phones speaking with the WWE representative.

  INTERROGATORY NO. 18:

         DESCRIBE any harm suffered by PLAINTIFF as a result of DEFENDANTS’ conduct,

  including without limitation the identities of all PERSONS with knowledge thereof.

  RESPONSE:

         Plaintiff objects to this Interrogatory to the extent it is premature and calls for expert

  testimony. See Rule 26 Disclosures.




                                                     8
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 10 of 11 Page ID #2162



  INTERROGATORY NO. 19:

           DESCRIBE, in dollars, any damage alleged by PLAINTIFF to have resulted from

  DEFENDANTS’ conduct, including without limitation any revenue lost by PLAINTIFF.

  RESPONSE:

           Plaintiff anticipates an expert to opine on damages pursuant to the Case Management

  Order.



  Dated: October 15, 2018                        Respectfully submitted,

                                                 /s/ Anthony G. Simon
                                                 Anthony G. Simon, IL 6209056
                                                 Benjamin R. Askew, IL 6291366
                                                 Anthony R. Friedman, IL 6299795
                                                 THE SIMON LAW FIRM, P.C.
                                                 800 Market Street, Suite 1700
                                                 St. Louis, Missouri 63101
                                                 Phone: (314) 241-2929
                                                 Fax: (314) 241-2029
                                                 asimon@simonlawpc.com
                                                 basekew@simonlawpc.com
                                                 afriedman@simonlawpc.com

                                                 R. Seth Crompton
                                                 THE HOLLAND LAW FIRM
                                                 300 N Tucker, Suite 801
                                                 St. Louis, Missouri 63101
                                                 scrompton@allfela.com
                                                 Phone: (314) 241-8111
                                                 Facsimile: (314) 241-5554

                                                 Attorneys for Plaintiff

                                    CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was served upon all counsel of record this

  15th day of October, 2018 via electronic mail.

                                                 /s/ Anthony G. Simon



                                                    9
Case 3:18-cv-00966-SMY Document 142-21 Filed 11/08/19 Page 11 of 11 Page ID #2163




                                                 VERIFICATION


             I, Catherine Alexander ("Plaintiff'), declare as follows:


     I.      I   am   duly authorized to execute this verification on my behalf;


    2.       I have read Plaintiff's Objections and Responses to Defendants Take-Two Interactive


    Software, Inc., 2k Games, Inc., 2k Sports, Inc., and Visual Concepts Entertainment's First Set of


    Interrogatories To Plaintiff Catherine Alexander and am aware of its contents; and


    3.       I   am   informed and believe that the responses are true and accurate.


             I declare under penalty of perjury under the laws of the United States of America that the


    foregoing statements are true and correct to the best of my knowledge, information, and belief.




    Dated:   l0/21t Y




                                                        10
